Citation Nr: 1812565	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  11-13 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for degenerative joint disease of the right knee.

2.  Entitlement to a compensable rating for right knee instability prior to August 16, 2017, and in excess of 10 percent thereafter.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

D. Jimerfield, Associate Counsel


REMAND

The Veteran served on active duty from March 1972 to February 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran had a Board hearing in December 2015.  Thereafter, in February 2016, the Board remanded the Veteran's right knee increased rating claim, along with other claims, for additional development.  Then, in July 2017, the Board denied compensable ratings for hypertension and bilateral allergic conjunctivitis and remanded the right knee claim again for additional development.  

The Board notes that, in February 2018, the RO granted a separate 10 percent rating for instability of the right knee, effective August 16, 2017.  The Veteran has not filed an appeal with respect to the propriety of the assigned rating or effective date for his right knee instability.  However, although the action was characterized as granting "service connection" for instability, the issue is part and parcel of his claim on appeal.  Therefore, this issue has been included on the title page.  

The Veteran seeks a higher rating for his service-connected degenerative joint disease of the right knee with instability.  In this regard, during the December 2015 Board hearing, the Veteran testified that his right knee disability required a knee brace for pain resulting from walking.  He further testified that the disability resulted in daily pain, limited motion of the knee, the knee giving out because of pain or lock, and that he is only able to walk about a mile. 

As noted above, the Board remanded this claim to afford the Veteran a VA examination in February 2016.  Pursuant to the remand, the Veteran was examined in regard to his right knee in May 2016.  While the requested findings were obtained during a May 2016 VA examination, the Board again remanded the claim in July 2017 to obtain findings in compliance with the United States Court of Appeals for Veteran Claims (Court) holding in Correia v. McDonald, 28 Vet. App. 158 (2016) (holding that, per 38 C.F.R. § 4.59, in order to assess the effect of painful motion, range of motion tests for both passive and active motion, and in both weight-bearing and non-weight-bearing circumstances, should be done).  

Thereafter, another VA examination in regard to the Veteran's right knee was performed in August 2017.  However, the examiner did not fully characterize the additional functional loss the Veteran experiences as a result of flare-ups of his right knee disability.  See Sharp v. Shulkin, 29 Vet. App. 26 (2017) (outlining VA examiners' obligation to elicit information regarding flare-ups of a musculoskeletal disability if the examination is not conducted during such a flare-up, and to use this information to characterize additional functional loss during flare-ups).  Thus, another VA examination is necessary to assess the nature and severity of the Veteran's right knee disability.

Accordingly, the claim is REMANDED for the following actions:

1.  Schedule a VA examination by an appropriate medical professional to assess the current severity of the Veteran's service-connected degenerative joint disease of the right knee with instability, to include specific findings regarding pain on range of motion testing and an estimation of functional loss, per Correia and Sharp.  

After reviewing the Veteran's claims file and eliciting the history of the Veteran's right knee symptoms, to specifically include any symptoms and functional impact that he experiences during flare-ups of such disability, the examiner should conduct a relevant clinical examination.  Specifically, the Veteran's right knee should be tested for pain in both weight-bearing and nonweight-bearing positions, and on both active and passive motion.  If this cannot be performed, the examiner should explain why.

If the examination is not conducted during a flare-up, the functional impact of a flare-up should be estimated based on the Veteran's reports.  If this cannot be done, the examiner should explain why.

2.  Thereafter, readjudicate the appeal.  If all benefits sought are not granted in full, issue a supplemental statement of the case (SSOC) and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

